Citation Nr: 0518583	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  00-06 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for anxiety 
disorder, not otherwise specified with depression, currently 
evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba, Counsel



INTRODUCTION

The appellant is the custodian of the veteran who served on 
active duty from November 1967 to November 1969.  The veteran 
has been rated as incompetent by the Department of Veterans 
Affairs (VA) since February 11, 2002.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating actions by the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.

2.  The veteran's anxiety disorder, not otherwise specified 
with depression, is currently manifested by anxious mood, 
constricted effect, difficulty with sleep, depression and 
nervousness, and a Global Assessment of Functioning (GAF) 
scores ranging between 50 and 55 during the pendency of this 
appeal

3.  The veteran's anxiety disorder, not otherwise specified 
with depression, alone does not more nearly approximate a 
disability characterized by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 70 
percent for anxiety disorder, not otherwise specified with 
depression, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9413 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has been 
informed of the evidence needed for an increased rating for 
the veteran's service-connected anxiety disorder via February 
2002 and June 2004 RO letters, the July 1998 rating decision, 
the March 2000 statement of the case (SOC), and the February 
2002 and October 2004 supplemental statements of the case 
(SSOCs).  In addition, the February 2002 and June 2004 RO 
letters, and the February 2002 and October 2004 SSOCs also 
provided the appellant with specific information concerning 
the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the appellant's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the issue on appeal.  By the 
informational letters, the SOC and the SSOCs, VA satisfied 
the fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the appellant's claim discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

In this case, in a January 1975 rating decision, the veteran 
was awarded service connection for hysterical neurosis, 
conversion type, and was assigned a 30 percent rating, under 
Diagnostic Code 9402, effective September 1974.  
Subsequently, in a December 1997 rating decision, the 
veteran's disability was recharacterized as generalized 
anxiety disorder, and was assigned a 70 percent rating, under 
Diagnostic Code 9400, effective October 1997.  Presently, the 
veteran's disability is characterized as anxiety disorder, 
not otherwise specified with depression, rated as 70 percent 
disabling under Diagnostic Code 9413, per a December 2000 
rating decision.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

With respect to the applicable criteria, the schedular 
criteria, effective as of November 7, 1996, incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  Under 
these criteria, a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  See id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

With respect to the medical evidence of record, the evidence 
includes VA treatment records, including from the San Juan 
and Mayaguez VA Medical Centers, dated from 1981 to 1998.  
These records essentially describe the treatment the veteran 
has received over time for various health problems including 
anxiety/depression, back and nasal problems, neck problems, 
etc.

The evidence also includes statements/records from I. Perez-
Munoz, M.D., A. Alvarez-Castillo, M.D., and J. Zamora-
Alvarez, M.D., dated January 1998, September 1991, and from 
1997 to 1998, respectively.  This evidence also describes the 
treatment the veteran received over time for his mental 
disorder.

A November 1998 VA mental examination report indicates that 
the veteran was well developed and nourished, adequately 
dressed and groomed, alert, very verborrheic and somewhat 
hyperactive, but in contact with reality.  He spoke rapidly, 
in a relevant and coherent manner.  His complaints were 
mostly the same, including feeling nervous, and difficulty 
with sleep.  He had no delusions or hallucinations, and was 
not overtly suicidal or homicidal.  He reported times when he 
felt depressed and became cryful.  His affect was adequate, 
mood was anxious, and orientation was to person, place and 
time.  His memory was maintained.  The veteran had adequate 
intellectual functioning, and fair judgment, but had 
superficial insight and mainly histrionic characteristics in 
his demeanor.  He was diagnosed with generalized anxiety 
disorder, and was assigned a GAF score of 55, which according 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), equates to moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers.) 

A June 2000 VA mental examination report notes the veteran 
was well developed and nourished, and adequately dressed and 
groomed.  He was alert, aware of the interview and in contact 
with reality.  His answers were relevant and coherent, and 
had no delusions, hallucinations, or suicidal/homicidal 
ideation.  He complained of anxiety episodes, but was also 
depressed, and had adequate affect and mood somewhat 
depressed.  He was oriented in person, place and time; had 
adequate memory and intellectual functioning, and maintained 
judgments with superficial insight.  He was diagnosed with 
anxiety disorder, not otherwise specified with depression.  
And, he was again assigned a GAF score of 55.

A June 2000 VA general examination report refers to the above 
discussed June 2000 VA mental examination report, but also 
notes the veteran was alert, coherent, relevant, cooperative, 
well oriented and in no acute distress.

A September 2001 VA mental examination report indicates the 
veteran was clean and adequately dressed and groomed; was 
alert and oriented to person, month and day of the week; and 
had anxious mood, constricted affect, and fair attention and 
concentration.  His memory was grossly impaired, and he was 
unable to recall 1/3 objects after one minute.  He had clear 
speech, with no hallucinations or suicidal/homicidal 
thoughts, but with impaired insight and judgment although 
with fair impulse control.  He was diagnosed with pre-senile 
dementia, and generalized anxiety disorder.  He was assigned 
a GAF score of 50 which, according to the DSM-IV, equates to 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job). 

A November 2001 lay statement from the veteran's niece 
request that she be assigned the veteran's guardianship due 
to his poor health.  In a VA Form 21-592 dated in February 
2002, Request for Appointment Of A Fiduciary, Custodian Or 
Guardian, VA recognized the appellant as the veteran's 
custodian.  

An August 2004 VA mental examination report reveals the 
veteran was well developed and nourished, appropriately 
dressed with adequate hygiene.  He was not spontaneous, but 
established eye contact with the examiner.  He was also alert 
and aware of the interview situation, and in contact with 
reality.  The veteran presented evidence of moderate 
psychomotor retardation, without tics, tremors, or abnormal 
involuntary movement.  He had coherent thought process, 
although his memory impairment was so severe that his 
communication was poor and he was not able to provide an 
adequate history.  He did not present evidence of delusions 
or hallucinations, although his mood was anxious, and affect 
was constricted.  He was oriented to person only, and was 
disoriented to time and place.  His memory was poor for 
recent, remote and immediate events.  He also had poor 
abstraction capacity, poor concentration, extremely limited 
judgment, and poor insight.  The veteran's signs and symptoms 
were deemed to seriously interfere with employment and social 
functioning, and he was also found to have impairment of 
thought process and communication, and not to be able to 
maintain basic activities of daily living.  The veteran was 
diagnosed with dementia of the Alzheimer's type, early onset 
with behavioral disturbances.  He also was diagnosed with 
anxiety disorder, not otherwise specified.  He was assigned a 
GAF score of 30 which, according to the DSM-IV, equates to 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home or friends).  However, and more importantly, the 
examiner specifically indicated that the veteran required 
care and assistance on a regular daily basis due to severe 
impairment of memory and severe cognitive impairment, all 
attributed to the veteran's nonservice-connected severe 
Alzheimer's dementia.

Upon a review of the evidence, the Board notes that the 
veteran's symptomatology is presently characterized by need 
for care and assistance on a regular daily basis due to 
severe impairment of memory and severe cognitive impairment.  
He has been assigned a GAF score of 30, which as noted above 
equates to behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home or friends).  However, as of the August 2004 VA 
examination report, the medical findings clearly indicate 
that the veteran's symptomatology was attributed to his 
nonservice-connected severe Alzheimer's dementia, as opposed 
to his service-connected anxiety disorder, not otherwise 
specified with depression.

Prior to the August 2004 VA examination report, the veteran's 
symptomatology as reported in the last prior examination 
report dated September 2001, the veteran was clean and 
adequately dressed and groomed; was alert and oriented to 
person, month and day of the week; and had anxious mood, 
constricted affect, but fair attention and concentration.  He 
had impaired insight and judgment, and his memory was grossly 
impaired, but had clear speech, with no hallucinations or 
suicidal/homicidal thoughts, and fair impulse control.  He 
was only assigned a GAF score of 50 at this time.

Simply put, the veteran's service-connected anxiety disorder, 
not otherwise specified with depression, does not meet the 
criteria for the assignment of a disability rating in excess 
of 70 percent.  The evidence does not show that the service-
connected anxiety alone more nearly approximate a disability 
characterized by total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The evidence clearly shows the veteran's current 
symptomatology is related to his nonservice-connected 
dementia of the Alzheimer's type, early onset.

As such, the Board finds that a disability rating in excess 
of 70 percent for the service-connected anxiety disorder, not 
otherwise specified with depression, is not warranted in this 
case.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2004).  As 
discussed above, the veteran's symptomatology does not meet 
the criteria required for the assignment of a disability 
rating in excess of 70 percent.

The Board finds that, although the veteran's GAF scores have 
been considered, they are not dispositive.  A disability 
evaluation shall be assigned based on all the evidence of 
record that bears on occupation and social impairment, rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination, or solely on the 
basis of social impairment.  See 38 C.F.R. §§ 4.126 (2004).  
The evidence of record simply do not show that the veteran in 
fact has symptomatology related to the service-connected 
anxiety disorder, not otherwise specified with depression, 
which meets the criteria required for the assignment of an 
evaluation in excess of 70 percent.  

In light of the foregoing, therefore, the preponderance of 
the evidence is against a finding that the veteran's service-
connected anxiety disorder is productive of total 
occupational and social impairment.  As such, a 100 percent 
rating is not warranted.

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) is warranted.  
In the instant case, the Board acknowledges that, in a 
December 2000 rating decision, the veteran was granted a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  The veteran is 
only service connected for anxiety.  In the December 2000 
rating decision, the RO recognized that the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected anxiety.  


ORDER

A disability rating in excess of 70 percent for anxiety 
disorder, not otherwise specified with depression, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


